UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: SEPTEMBER 30, 2012 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:0-13646 DREW INDUSTRIES INCORPORATED (Exact name of registrant as specified in its charter) Delaware 13-3250533 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 200 Mamaroneck Avenue, White Plains, NY 10601 (Address of principal executive offices)(Zip Code) (914) 428-9098 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report)N/A Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by checkmark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (paragraph 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer XNon-accelerated filer (Do not check if a smaller reporting company) Smaller reporting company Indicated by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes NoX Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 22,388,319 shares of common stock as of October 31, 2012. 1 DREW INDUSTRIES INCORPORATED INDEX TO FINANCIAL STATEMENTS FILED WITH QUARTERLY REPORT OF REGISTRANT ON FORM 10-Q FOR THE QUARTER ENDED SEPTEMBER 30, 2012 (UNAUDITED) Page PART I – FINANCIAL INFORMATION Item 1 – FINANCIAL STATEMENTS CONDENSED CONSOLIDATED STATEMENTS OF INCOME 3 CONDENSED CONSOLIDATED BALANCE SHEETS 4 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS 5 CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY 6 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 7 – 19 Item 2 – MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 20 – 38 Item 3 – QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 39 Item 4 – CONTROLS AND PROCEDURES 39 PART II – OTHER INFORMATION Item 1 – LEGAL PROCEEDINGS 40 Item 1A – RISK FACTORS 40 Item 6 – EXHIBITS 40 SIGNATURES 41 EXHIBIT 31.1 – SECTION 42 EXHIBIT 31.2 – SECTION 43 EXHIBIT 32.1 – SECTION 44 EXHIBIT 32.2 – SECTION 45 2 DREW INDUSTRIES INCORPORATED PART I –FINANCIAL INFORMATION ITEM 1 – FINANCIAL STATEMENTS DREW INDUSTRIES INCORPORATED CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Nine Months Ended September 30, Three Months Ended September 30, (In thousands, except per share amounts) Net sales $ Cost of sales Gross profit Selling, general and administrative expenses Operating profit Interest expense, net 78 Income before income taxes Provision for income taxes Net income $ Net income per common share: Basic $ Diluted $ Weighted average common shares outstanding: Basic Diluted The accompanying notes are an integral part of these financial statements. 3 DREW INDUSTRIES INCORPORATED CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, December 31, (In thousands, except per share amount) ASSETS Current assets Cash and cash equivalents $ $ $ Accounts receivable, net Inventories Deferred taxes Prepaid expenses and other current assets Total current assets Fixed assets, net Goodwill Other intangible assets, net Deferred taxes Other assets Total assets $ $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities Accounts payable, trade $ $ $ Accrued expenses and other current liabilities Total current liabilities Long-term indebtedness - - Other long-term liabilities Total liabilities Stockholders’ equity Common stock, par value $.01 per share Paid-in capital Retained earnings Stockholders’ equity before treasury stock Treasury stock, at cost ) ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ $ The accompanying notes are an integral part of these financial statements. 4 DREW INDUSTRIES INCORPORATED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30, (In thousands) Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to cash flows provided by operating activities: Depreciation and amortization Stock-based compensation expense Deferred taxes - 26 Other non-cash items Changes in assets and liabilities, net of acquisitions of businesses: Accounts receivable, net ) ) Inventories ) ) Prepaid expenses and other assets ) ) Accounts payable Accrued expenses and other liabilities ) Net cash flows provided by operating activities Cash flows from investing activities: Capital expenditures ) ) Acquisitions of businesses ) ) Proceeds from maturity of short-term investments - Proceeds from sales of fixed assets Other investing activities ) ) Net cash flows used for investing activities ) ) Cash flows from financing activities: Exercise of stock options and deferred stock units Proceeds from line of credit borrowings Repayments under line of credit borrowings ) ) Payment of contingent consideration related to acquisitions ) ) Purchase of treasury stock - ) Other financing activities - ) Net cash flows (used for) provided by financing activities ) Net increase (decrease) in cash ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information: Cash paid during the period for: Interest $ $ Income taxes, net of refunds $ $ The accompanying notes are an integral part of these financial statements 5 DREW INDUSTRIES INCORPORATED CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY (Unaudited) Common Stock Paid-in Capital Retained Earnings Treasury Stock Total Stockholders’ Equity (In thousands, except shares) Balance - December 31, 2011 $ ) $ Net income - - - Issuance of 243,848 shares of common stock pursuant to stock options and deferred stock units 2 - - Income tax benefit relating to issuance of common stock pursuant to stock options and deferred stock units - - - Stock-based compensation expense - - - Issuance of 7,548 deferred stock units relating to prior year compensation - - - Balance - September 30, 2012 $ ) $ The accompanying notes are an integral part of these financial statements. 6 DREW INDUSTRIES INCORPORATED NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. Basis of Presentation The Condensed Consolidated Financial Statements include the accounts of Drew Industries Incorporated and its wholly-owned subsidiaries (collectively, “Drew” or the “Company”). Drew has no unconsolidated subsidiaries. Drew’s wholly-owned active subsidiaries are Lippert Components, Inc. and its subsidiaries (collectively, “Lippert”), and Kinro, Inc. and its subsidiaries (collectively, “Kinro”). Drew, through Lippert and Kinro, manufactures a broad array of components for recreational vehicles (“RVs”) and manufactured homes, and to a lesser extent manufactures components for modular housing, truck caps and buses, as well as for trailers used to haul boats, livestock, equipment and other cargo. Because of fluctuations in dealer inventories, and volatile economic conditions, current and future seasonal industry trends may be different than in prior years. The Condensed Consolidated Financial Statements presented herein have been prepared by the Company in accordance with the accounting policies described in its December 31, 2011 Annual Report on Form 10-K and should be read in conjunction with the Notes to Consolidated Financial Statements which appear in that report. All significant intercompany balances and transactions have been eliminated. Certain prior year balances have been reclassified to conform to current year presentation. In the opinion of management, the information furnished in this Form 10-Q reflects all adjustments necessary for a fair statement of the financial position and results of operations as of and for the nine and three month periods ended September 30, 2012 and 2011. All such adjustments are of a normal recurring nature. The Condensed Consolidated Financial Statements have been prepared in accordance with the instructions to Form 10-Q, and therefore do not include some information necessary to conform to annual reporting requirements. 2. Segment Reporting The Company has two reportable segments; the recreational vehicle products segment (the "RV Segment") and the manufactured housing products segment (the "MH Segment"). Intersegment sales are insignificant. The RV Segment, which accounted for 87 percent and 84 percent of consolidated net sales for the nine month periods ended September 30, 2012 and 2011, respectively, manufactures a variety of products used primarily in the production of RVs, including: ● Steel chassis for towable RVs ● Aluminum windows and screens ●Axles and suspension solutions for towable RVs ● Chassis components ● Slide-out mechanisms and solutions ● Furniture and mattresses ● Thermoformed bath, kitchen and other products ● Entry, baggage, patio and ramp doors ● Entry steps ● Awnings ● Manual, electric and hydraulic stabilizer and leveling systems ● Other accessories The Company also supplies certain of these products as replacement parts to the RV aftermarket. In addition, the Company manufactures components for truck caps, buses, and trailers used to haul boats, livestock, equipment and other cargo. Approximately 85 percent of the Company’s RV Segment net sales are components to manufacturers of travel trailer and fifth-wheel RVs. 7 DREW INDUSTRIES INCORPORATED NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) (Unaudited) The MH Segment, which accounted for 13 percent and 16 percent of consolidated net sales for the nine month periods ended September 30, 2012 and 2011, respectively, manufactures a variety of products used in the production of manufactured homes and to a lesser extent, modular housing and mobile office units, including: ● Vinyl and aluminum windows and screens ● Steel chassis ● Thermoformed bath and kitchen products ● Steel chassis parts ● Steel and fiberglass entry doors ● Axles ● Aluminum and vinyl patio doors The Company also supplies windows, doors and thermoformed bath products as replacement parts to the manufactured housing aftermarket. Certain of the Company’s MH Segment customers manufacture both manufactured homes and modular homes, and certain of the products manufactured by the Company are suitable for both types of homes. As a result, the Company is not always able to determine in which type of home its products are installed. Decisions concerning the allocation of the Company's resources are made by the Company's key executives, with oversight by the Board of Directors. This group evaluates the performance of each segment based upon segment operating profit or loss, defined as income or loss before interest, corporate expenses, goodwill impairment, accretion, other non-segment items and income taxes. Decisions concerning the allocation of resources are also based on each segment’s utilization of assets. Management of debt is a corporate function. The accounting policies of the RV and MH Segments are the same as those described in Note 1 of Notes to Consolidated Financial Statements of the Company’s December 31, 2011 Annual Report on Form 10-K. Information relating to segments follows (in thousands): Nine Months Ended September 30, Three Months Ended September 30, Net sales: RV Segment: RV OEMs: Travel Trailers and Fifth-Wheels $ Motorhomes RV Aftermarket Adjacent Industries Total RV Segment net sales MH Segment: Manufactured Housing OEMs Manufactured Housing Aftermarket Adjacent Industries Total MH Segment net sales Total net sales $ Operating profit: RV Segment $ MH Segment Total segment operating profit Corporate ) Accretion related to contingent consideration ) Other non-segment items ) Total operating profit $ 8 DREW INDUSTRIES INCORPORATED NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) (Unaudited) 3.Acquisitions, Goodwill and Other Intangible Assets Acquisitions RV Entry Door Operation On February 21, 2012, the Company acquired the business and certain assets of the United States RV entry door operation of Euramax International, Inc. The acquired business had annualized sales of approximately $6 million. The purchase price was $1.7 million, of which $1.2 million was paid at closing, with the balance to be paid over the next three years. The results of the acquired business have been included in the Company’s RV Segment and in the Condensed Consolidated Statement of Income since the acquisition date. The acquisition of this business was recorded on the acquisition date as follows (in thousands): Cash consideration $ Present value of future payments Total fair value of consideration given $ Customer relationships $ Other identifiable intangible assets 40 Net tangible assets Total fair value of net assets acquired $ Goodwill (tax deductible) $ The customer relationships are being amortized over their estimated useful life of 7 years. The consideration given was greater than the fair value of the net assets acquired, resulting in goodwill, because the Company anticipates leveraging its existing manufacturing capacity and purchasing power to reduce costs in this product line. 9 DREW INDUSTRIES INCORPORATED NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) (Unaudited) Goodwill Goodwill by reportable segment was as follows (in thousands): MH Segment RV Segment Total Accumulated cost – December 31, 2011 $ $ $ Accumulated impairment – December 31, 2011 ) ) ) Net balance – December 31, 2011 Acquisitions – 2012 - Net balance – September 30, 2012 $ $ $ Goodwill represents the excess of the total consideration given in an acquisition of a business over the fair value of the net tangible and identifiable intangible assets acquired. Goodwill is not amortized, but instead is tested at the reporting unit level for impairment annually in November, or more frequently if certain circumstances indicate a possible impairment may exist. The impairment tests are based on fair value, determined using discounted cash flows, appraised values or management’s estimates. No impairment tests were required or performed during the nine months ended September 30, 2012. Other Intangible Assets Other intangible assets consisted of the following at September 30, 2012 (in thousands): Gross Cost Accumulated Amortization Net Balance Estimated Useful Life in Years Customer relationships $ $ $ 3 to 16 Patents 2 to 19 Tradenames 5 to 15 Non-compete agreements 1 to 7 Other intangible assets $ $ $ Other intangible assets consisted of the following at December 31, 2011 (in thousands): Gross Cost Accumulated Amortization Net Balance Estimated Useful Life in Years Customer relationships $ $ $ 3 to 16 Patents 2 to 19 Tradenames 5 to 15 Non-compete agreements 3 to 7 Other intangible assets $ $ $ At September 30, 2012, other intangible assets included $2.0 million related to the Company’s marine and leisure operation, which sells trailers and related axles primarily for hauling small and medium-sized boats. Compared to historical averages, industry shipments of small and medium-sized boats have declined significantly over the past few years. From time to time, throughout this period, the Company conducted impairment analyses on these operations, and the estimated fair value of these operations continued to exceed the corresponding carrying values, thus no impairment has been recorded. A further downturn in industry shipments of small and medium-sized boats, or in the profitability of the Company’s operations, could result in a future non-cash impairment charge for the related other intangible assets. 10 DREW INDUSTRIES INCORPORATED NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) (Unaudited) 4.Cash and Investments Cash and investments consisted of the following at (in thousands): September 30, December 31, Cash in banks $ $ $ Cash and investments $ $ $ 5.Inventories Inventories consisted of the following at (in thousands): September 30, December 31, Raw materials $ $ $ Work in process Finished goods Inventories $ $ $ 6.Fixed Assets Fixed assets consisted of the following at (in thousands): September 30, December 31, Fixed assets, at cost $ $ $ Less accumulated depreciation and amortization Fixed assets, net $ $ $ 11 DREW INDUSTRIES INCORPORATED NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) (Unaudited) 7. Accrued Expenses and Other Current Liabilities Accrued expenses and other current liabilities consisted of the following at (in thousands): September 30, December 31, Employee compensation and benefits $ $ $ Warranty Sales rebates Contingent consideration related to acquisitions Other Accrued expenses and other current liabilities $ $ $ Estimated costs related to product warranties are accrued at the time products are sold. In estimating its future warranty obligations, the Company considers various factors, including the Company’s (i) historical warranty costs, (ii) product mix, and (iii) sales. The following table provides a reconciliation of the activity related to the Company’s accrued warranty, including both the current and long-term portions, for the nine months ended (in thousands): September 30, Balance at beginning of period $ $ Provision for warranty expense Warranty liability from acquired businesses 12 Warranty costs paid ) ) Total accrued warranty Less long-term portion Current accrued warranty $ $ 8.Long-Term Indebtedness The Company had no debt outstanding at September 30, 2012 or December 31, 2011. The Company had $8.1 million outstanding at September 30, 2011 under its line of credit at a weighted average interest rate of 2.5 percent. On February 24, 2011, the Company entered into an agreement (the “Credit Agreement”) for a $50.0 million line of credit with JPMorgan Chase Bank, N.A. and Wells Fargo Bank, N.A. (collectively, the “Lenders”). The maximum borrowings under the Company’s line of credit can be increased by $20.0 million upon approval of the Lenders. Interest on borrowings under the line of credit is designated from time to time by the Company as either (i) the Prime Rate, but not less than 2.5 percent, plus additional interest up to 0.8 percent (0 percent at September 30, 2012), or (ii) LIBOR plus additional interest ranging from 2.0 percent to 2.8 percent (2.0 percent at September 30, 2012) depending on the Company’s performance and financial condition. The Credit Agreement expires on January 1, 2016. At September 30, 2012, the Company had $3.0 million in outstanding letters of credit under the line of credit. Availability under the Company’s line of credit was $47.0 million at September 30, 2012. 12 DREW INDUSTRIES INCORPORATED NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) (Unaudited) Simultaneously, the Company entered into a $150.0 million “shelf-loan” facility with Prudential Investment Management, Inc. and its affiliates (“Prudential”). The facility provides for Prudential to consider purchasing, at the Company’s request, in one or a series of transactions, Senior Promissory Notes of the Company in the aggregate principal amount of up to $150.0 million, to mature no more than twelve years after the date of original issue of each Senior Promissory Note. Prudential has no obligation to purchase the Senior Promissory Notes. Interest payable on the Senior Promissory Notes will be at rates determined by Prudential within five business days after the Company issues a request to Prudential. At September 30, 2012, there were no Senior Promissory Notes outstanding. This facility expires on February 24, 2014. Both the line of credit pursuant to the Credit Agreement and the “shelf-loan” facility are subject to a maximum leverage ratio covenant which limits the amount of consolidated outstanding indebtedness to 2.5 times the trailing twelve-month EBITDA, as defined. This limitation did not impact the Company’s borrowing availability at September 30, 2012. The remaining availability under these facilities was $196.6 million at September 30, 2012. The Company believes this availability, together with the $32.6 million in cash at September 30, 2012, is more than adequate to finance the Company’s anticipated cash requirements for the next twelve months. Pursuant to the Credit Agreement and “shelf-loan” facility at September 30, 2012, the Company was required to maintain minimum interest and fixed charge coverages, and to meet certain other financial requirements. At September 30, 2012, the Company was in compliance with all such requirements, and expects to remain in compliance for the next twelve months. Borrowings under both the line of credit and the “shelf-loan” facility are secured on a pari passu basis by first priority liens on the capital stock or other equity interests of each of the Company’s direct and indirect subsidiaries. 9.Stockholders’ Equity The following table summarizes information about the Common Stock at (in thousands): September 30, December 31, Common stock authorized Common stock issued Treasury stock 13 DREW INDUSTRIES INCORPORATED NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) (Unaudited) The following reconciliation details the denominator used in the computation of basic and diluted earnings per share (in thousands): Nine Months Ended September 30, Three Months Ended September 30, Weighted average shares outstanding for basic earnings per share Common stock equivalents pertaining to stock options and contingently issuable deferred stock units Weighted average shares outstanding for diluted earnings per share The weighted average diluted shares outstanding for the nine months ended September 30, 2012 and 2011 excludes the effect of 797,038 and 1,467,393 shares of common stock, respectively, subject to stock options and deferred stock units. The weighted average diluted shares outstanding for the three months ended September 30, 2012 and 2011 excludes the effect of 592,038 and 1,519,726 shares of common stock, respectively, subject to stock options and deferred stock units. Such shares were excluded from total diluted shares because they were anti-dilutive or the specified performance conditions those shares were subject to were not yet achieved. In 2007, the Board of Directors authorized the Company to repurchase up to 1 million shares of the Company’s Common Stock from time to time in the open market, in privately negotiated transactions, or in block trades. Of this authorization, 535,135 shares were repurchased prior to 2012 at an average price of $18.64 per share, or $10.0 million. No shares have been purchased in 2012. The number of shares ultimately repurchased, and the timing of the purchases, will depend upon market conditions, share price, and other factors. 10.Commitments and Contingencies Litigation See Item 3. “Legal Proceedings” in the Annual Report on Form 10-K for the year ended December 31, 2011. On June 7, 2012, the United States Court of Appeals for the Ninth Circuit unanimously affirmed the decision of the United States District Court, Central District of California, which had granted Kinro’s motion for summary judgment dismissing all claims against Kinro asserted by Plaintiffs.Consequently, the litigation was terminated. In addition, in the normal course of business, the Company is subject to proceedings, lawsuits and other claims. All such matters are subject to uncertainties and outcomes that are not predictable with assurance. While these matters could materially affect operating results when resolved in future periods, it is management’s opinion that after final disposition, including anticipated insurance recoveries in certain cases, any monetary liability or financial impact to the Company beyond that provided in the Condensed Consolidated Balance Sheet as of September 30, 2012, would not be material to the Company’s financial position or annual results of operations. 14 DREW INDUSTRIES INCORPORATED NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) (Unaudited) Contingent Consideration Related to Acquisitions In connection with several acquisitions, if certain sales targets for the acquired products are achieved, the Company would pay additional cash consideration. The Company has recorded a liability for the fair value of this contingent consideration at September 30, 2012, based on the present value of the expected future cash flows using a market participant’s weighted average cost of capital of 14.9 percent. The following table summarizes the contingent consideration liability as of September 30, 2012 (in thousands): Fair Value Estimated of Estimated Remaining Remaining Acquisition Payments Payments Schwintek products $ (a) $ Level-UpTM six-point leveling system (b) Other acquired products (c) Total $ $ (a) Contingent consideration for three of the four products expires in March 2014. Contingent consideration for the remaining product will cease five years after the product is first sold to customers. Two of the four products acquired have a combined remaining maximum contingent consideration of $9.7 million, of which the Company estimates $8.5 million will be paid. Other than expiration of the contingent consideration period, the remaining products have no maximum contingent consideration. (b) Other than expiration of the contingent consideration period in February 2016, these products have no maximum contingent consideration. (c) Contingent consideration expires at various dates through October 2025. Certain of these products have a combined remaining maximum of $3.4 million, while the remaining products have no maximum contingent consideration. As required, the liability for this contingent consideration is measured quarterly, considering actual sales of the acquired products, updated sales projections, and the updated market participant weighted average cost of capital. Depending upon the weighted average costs of capital and future sales of the products which are subject to contingent consideration, the Company could record adjustments in future periods. In the first nine months of 2012 and 2011, the net impact of the quarterly fair value adjustments and accretion of the liability was an expense recorded in selling, general, and administrative expenses in the Condensed Consolidated Statements of Income of $1.3 million and $1.0 million, respectively. 15 DREW INDUSTRIES INCORPORATED NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) (Unaudited) The following table provides a reconciliation of the Company’s contingent consideration liability for the nine months ended September 30, 2012 (in thousands): Balance at December 31, 2011 $ Acquisitions 67 Payments ) Accretion Fair value adjustments ) Balance at September 30, 2012 Less current portion in accrued expenses and other current liabilities Total long-term portion in other long-term liabilities $ Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires the Company to make estimates and judgments that affect the reported amounts of assets, liabilities, net sales and expenses, and related disclosure of contingent assets and liabilities. On an ongoing basis, the Company evaluates its estimates, including, but not limited to, those related to product returns, accounts receivable, inventories, notes receivable, goodwill and other intangible assets, income taxes, warranty obligations, self-insurance obligations, lease terminations, asset retirement obligations, long-lived assets, post-retirement benefits, stock-based compensation, segment allocations, contingent consideration, environmental liabilities, contingencies and litigation. The Company bases its estimates on historical experience, other available information and on various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other resources. Actual results and events could differ significantly from management estimates. 11.Fair Value Measurements The carrying values of cash and cash equivalents, short-term investments, accounts receivable and accounts payable approximated their fair value due to the short-term nature of these instruments. 16 DREW INDUSTRIES INCORPORATED NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) (Unaudited) Recurring The following table presents the Company’s assets and liabilities that are measured at fair value on a recurring basis at (in thousands): September 30, 2012 December 31, 2011 Total Level 1 Level 2 Level 3 Total Level 1 Level 2 Level 3 Assets Deferred compensation $ $ $
